

Exhibit 10.1
[SJW Letterhead]


July 30, 2014
W. Richard Roth
c/o SJW Corp.
110 W. Taylor Street
San Jose, CA 95110
Dear Rich:
I am pleased to inform you that the Executive Compensation Committee (the
“Committee”) of the Board of Directors of SJW Corp. (the “Company”) has approved
an additional amendment to your January 2008 amended and restated employment
agreement with the Company, as previously amended in December 2009 and January
2010 (as so previously amended, the “Restated Employment Agreement”). The
purpose of this letter agreement (this “Amendment Agreement”) is to memorialize
the amendment as approved by the Committee. Terms used but otherwise undefined
herein shall have the meanings given in the Restated Employment Agreement.
1.
Section 2 of the Restated Employment Agreement is hereby restated in its
entirety to read as follows:



“2.    Term. The term of this amended and restated agreement shall end on
December 31, 2017.”
    
2.
Section 4(a) of the Restated Employment Agreement is hereby restated in its
entirety to read as follows:



“(a)    Your annual base salary for the 2014 calendar year is $676,000. Your
annual base salary for the 2015 calendar year shall be $710,000. Your annual
base salary for the 2016 calendar year shall be increased by 4% to $738,400, and
your annual base salary for the 2017 calendar year shall be increased by an
additional 4% to $767,936; provided, however, that in the event of a significant
increase in the rate of inflation measured by reference to the Consumer Price
Index for All Urban Customers (CPI-U) published monthly by the Bureau of Labor
Statistics, the Committee may, in its sole discretion, further increase your
annual base salary for the 2016 and 2017 calendar years. Such rates of annual
base salary shall remain in force and effect for so long as you continue your
employment pursuant to this amended and restated agreement. Your annual base
salary shall be paid according to the Company’s standard payroll practices for
salaried employees. Your annual rate of base salary as in effect from time to
time during the terms of this agreement will be referred to as “Base Salary”.”


3.Section 5 of the Restated Employment Agreement is hereby restated in its
entirety to read as follows:

1

--------------------------------------------------------------------------------





“5.    Annual Review. The Executive Compensation Committee of the Board will
review annually your performance. Your performance will be evaluated based upon
mutually approved written criteria to be developed jointly by the Executive
Compensation Committee and you.”


4.The last paragraph of Section 6 is deleted and the following is added to the
Restated Employment Agreement immediately following, but is not a part of,
Section 6:


“6A.    Additional Equity Awards. In 2010, 2012, 2013, and 2014, you were
granted restricted stock units covering 49,850, 4,321, 9,170 and 9,648 shares of
Common Stock, respectively. Nothing in this amended and restated agreement shall
affect or in any way modify the terms and conditions in effect for those awards.


6B.    New Multi-Year Equity Award. The Executive Compensation Committee will
authorize additional long-term equity awards under the Company’s Long-Term
Incentive Plan that will cover the Company’s 2015, 2016 and 2017 fiscal years
(the “Additional Grants”) and there is no current expectation that any other
equity awards will be made to you during the term of this amended and restated
agreement; provided, however, that nothing herein shall be deemed to restrict
the Executive Compensation Committee (in its sole discretion) from making any
additional equity awards based on performance related to special projects. The
Additional Grants will be in the form of a service-based restricted stock units
award, a multi-year performance-based restricted stock units award and three
annual performance-based restricted stock units awards and will cover an
aggregate number of shares having a fair market value of $1,500,000 on August 4,
2014. Accordingly, the aggregate number of shares of Common Stock subject to the
Additional Grants will be determined by dividing $1,500,000 by the closing price
per share of Common Stock at the close of regular hours trading on the New York
Stock Exchange on August 4, 2014 (the “Price”). No dividend equivalent rights
will accrue with respect to the Additional Grants. The Additional Grants will be
allocated as follows:


(a)    On August 4, 2014, you will be granted an award of restricted stock units
covering a number of shares determined by dividing $450,000 by the Price,
rounded to the nearest whole number (the “Service Award”). The Service Award
shall vest in three (3) equal annual installments upon completion of each year
of service to the Company over the three (3)-year period measured from January
1, 2015 to December 31, 2017.


(b)    On August 4, 2014, you will be granted an award of restricted stock units
covering a target number of shares determined by dividing $525,000 by the Price
, rounded to the nearest whole number (the “TSR Award”). The TSR Award shall
vest on December 31, 2017 based on the achievement of relative total shareholder
return over the period measured from August 4, 2014 to December 31, 2017 and
continued service through December 31, 2017.


(c)    In each of the 2015, 2016 and 2017 calendar years, you will be granted an
award of restricted stock units covering a target number of shares determined by
dividing $175,000 by the August 4 Price, rounded to the nearest whole number
(each, an “ROE Award”). The number of shares subject to an

2

--------------------------------------------------------------------------------



ROE Award shall be subject to adjustment in the same manner that outstanding
awards are adjusted in the event of a stock split, stock dividend,
recapitalization and other changes and transactions under the Long-Term
Incentive Plan that occurs after August 4, 2014, but prior to the grant date of
that award. Each annual ROE Award will be granted within ninety (90) days
following the start of the applicable calendar year and will vest based on the
achievement of a performance goal based on return on equity (“ROE”) as measured
over the applicable calendar year period and continued service through December
31 of that year. The ROE performance goal for each annual ROE Award shall be
determined by the Executive Compensation Committee at the time of the grant of
such award. Notwithstanding the foregoing, you will not be granted any ROE Award
following your termination of employment or a Change in Control (as such term is
defined in the Long Term Incentive Plan).


(d)    The terms and conditions of the Service Award, the TSR Award, and the ROE
Awards (including, without limitation, the vesting schedule, the performance
goals, the payout amounts, the issuance schedule and the effect of termination
of your employment and a Change in Control of the Company) shall be as set forth
in the forms of Restricted Stock Unit Agreements attached hereto as Exhibit A,
Exhibit B and Exhibit C, respectively.”


5.The exhibits attached hereto as Exhibit A (“Form of Restricted Stock Unit
Issuance Agreement – Service Award”), Exhibit B (“Form of Restricted Stock Unit
Issuance Agreement – TSR Award”) and Exhibit C (“Form of Restricted Stock Unit
Issuance Agreement – ROE Award”) are hereby added to the Restated Employment
Agreement as Exhibit A, Exhibit B and Exhibit C, respectively.


6.Section 9 of the Restated Employment Agreement is hereby amended by adding the
following sentence after the first sentence in the paragraph:


“Notwithstanding the foregoing, after August 4, 2014, the Company shall not pay
for the renewal of any existing country club memberships or any new country club
memberships.”


7.The following is added to the Restated Employment Agreement immediately
following, but is not a part of, Section 16:


“17.    Clawback. Notwithstanding anything to the contrary in this amended and
restated agreement, all compensation paid to you by the Company (whether payable
pursuant to this amended and restated agreement or otherwise) will be subject to
reduction, recovery and/or recoupment to the extent required by any present or
future law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company which ensures compliance with the requirements of
any such law, government regulation or stock exchange listing requirement).”


8.Except as modified by this Amendment Agreement, all of the terms and
provisions of your existing Restated Employment Agreement shall continue in full
force and effect.


9.This Amendment Agreement is conditioned upon your countersignature prior to
August 4, 2014.



3

--------------------------------------------------------------------------------



Please contact me should you have any questions regarding the foregoing
amendment. A duplicate original of this Amendment Agreement is enclosed. Please
sign both copies and return one signed copy to me and retain the second copy for
your records.
Sincerely,
SJW Corp.
By: /s/ Ronald B. Moskovitz    
Name: Ronald B. Moskovitz
Title: Chair, Executive Compensation Committee of the Board of Directors


I HAVE READ THIS AMENDMENT AGREEMENT AND UNDERSTAND AND ACCEPT ITS TERMS. I SIGN
THIS AMENDMENT AGREEMENT VOLUNTARILY AND FREELY:
/s/ W. Richard Roth
W. Richard Roth
Date:  July 30, 2014








4

--------------------------------------------------------------------------------



EXHIBIT A


Form of Restricted Stock Unit Issuance Agreement - Service Award



1

--------------------------------------------------------------------------------





SJW CORP.


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.     The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).


B.     Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of an equity incentive award under the Plan designed to
retain Participant’s continued service.


C.     All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during Participant’s period of Service shall
entitle Participant to receive one share of Common Stock on the applicable
issuance date. The number of shares of Common Stock subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those shares, the
applicable date or dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.


Participant:
W. Richard Roth
Award Date:
August 4, 2014
Number of Shares Subject to Award:
_____ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of three (3) successive equal annual
installments upon Participant’s completion of each year of Service over the
three (3)-year period measured from January 1, 2015 (the “Normal Vesting
Schedule”). However, the Shares may be subject to accelerated vesting in
accordance with the provisions of Paragraphs 4 and 6 below.


2

--------------------------------------------------------------------------------



Issuance Schedule:
The Shares in which Participant vests on an annual basis in accordance with the
Normal Vesting Schedule shall be issued, subject to the Corporation’s collection
of all applicable Withholding Taxes, on the applicable annual vesting date (the
“Issuance Date”) or as soon thereafter as administratively practicable, but in
no event later than the fifteenth day of the third calendar month following such
vesting date. The Shares which vest pursuant to Paragraph 4 or Paragraph 6 of
this Agreement shall be issued in accordance with the provisions of the
applicable Paragraph. The applicable Withholding Taxes are to be collected
pursuant to the procedure set forth in Paragraph 8 of this Agreement.



2.    Limited Transferability. Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may also direct the Corporation to re-issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
lifetime to one or more designated family members or a trust established for
Participant and/or his family members. Participant may make such a beneficiary
designation or certificate directive at any time by filing the appropriate form
with the Plan Administrator or its designee.
3.    Cessation of Service. Except as otherwise provided in Paragraph 4 or
Paragraph 6 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to the Award, then the Award shall be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.
4.    Accelerated Vesting.
A.    Upon (i) Participant’s cessation of Employee status by reason of death or
Permanent Disability, (ii) Participant’s resignation from Employee status for
Good Reason or (iii) the Corporation’s termination of Participant’s Employee
status other than for Good Cause, all the Restricted Stock Units at the time
subject to this Award, together with the underlying Shares, shall immediately
vest.
B.    The Shares to which the Participant becomes entitled pursuant to the
vesting provisions of Paragraph 4.A shall be issued on the date of his
Separation from Service due to such cessation of Employee status or as soon as
administratively practicable thereafter, subject to the Corporation’s collection
of the applicable Withholding Taxes, but in no event later than the close of the
calendar year in which such Separation from Service occurs or (if later) the
fifteenth (15th) day of the third (3rd) calendar month following the date of
such Separation from Service (subject to the delayed payment provisions of
Paragraph 9).
C.    The accelerated vesting provisions of this Paragraph 4 shall apply and be
effective whether such cessation or termination of Employee status occurs before
or after the consummation of a Change in Control transaction.
5.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until the Shares vest and

3

--------------------------------------------------------------------------------



Participant becomes the record holder of those Shares upon their actual issuance
following the Company’s collection of the applicable Withholding Taxes.
6.    Change in Control.
A.    Any Restricted Stock Units subject to the Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the underlying Shares
at the time of the Change in Control and provides for the subsequent vesting and
payout of that value in accordance with the same vesting and payout provisions
that would be applicable to those Shares in the absence of such Change in
Control. In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash retention program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.
B.    In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for the Common Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
the Restricted Stock Units subject to the Award at that time, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided such shares are registered under the federal securities
laws and readily tradable on an established securities exchange.
C.    If the Restricted Stock Units subject to the Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 6.A above, then those
units shall vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the Issuance Date
determined for that Share in accordance with the Normal Vesting Schedule, (ii)
the date of Participant’s Separation from Service (subject to the delayed
payment provisions of Paragraph 9) or (iii) the first date following a
Qualifying Change in Control on which the distribution can be made without
contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.
D.    This Agreement shall not in any way affect the right of the Corporation to
adjust, reorganize or otherwise change its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.
7.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to the Award

4

--------------------------------------------------------------------------------



in order to reflect such change and the determination of the Plan Administrator
shall be final, binding and conclusive. In the event of a Change in Control, the
adjustments (if any) shall be made in accordance with the provisions of
Paragraph 6.
8.    Issuance of Shares/Collection of Withholding Taxes.
A.    On each applicable Issuance Date (or any earlier date on which the Shares
are to be issued in accordance with the terms of this Agreement), the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the applicable number of shares of Common Stock,
subject, however, to the Corporation’s collection of the applicable Withholding
Taxes.
B.    The Corporation shall collect the applicable Withholding Taxes with
respect to the Shares which vest and become issuable hereunder through an
automatic share withholding procedure pursuant to which the Corporation will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the applicable issuance date) equal to the amount
of those taxes; provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income. In the event payment is to be made in a form other than the Shares, then
the Corporation shall collect from Participant the applicable Withholding Taxes
pursuant to such procedures as the Corporation deems appropriate under the
circumstances.
C.    Notwithstanding the foregoing provisions of Paragraph 8.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
Participant no later than the last business day of the calendar year in which
the Shares or other amounts vest hereunder. Accordingly, to the extent the
Issuance Date for one or more vested Shares or the distribution date for such
other amounts is to occur in a year subsequent to the calendar year in which
those Shares or other amounts vest, Participant shall, on or before the last
business day of the calendar year in which the Shares or other amounts vest,
deliver to the Corporation a check payable to its order in the dollar amount
equal to the Employment Taxes required to be withheld with respect to those
Shares or other amounts. The provisions of this Paragraph 8.C shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
D.    Except as otherwise provided in Paragraph 6 and Paragraph 8.B, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to this Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.
9.    Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, no Shares or other amounts which become issuable or
distributable by reason of Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date

5

--------------------------------------------------------------------------------



of Participant’s Separation from Service or, if earlier, the first day of the
month immediately following the date the Corporation receives proof of
Participant’s death.
10.    Benefit Limit.
A.    In the event the vesting and issuance of the Shares subject to the Award
would otherwise constitute a parachute payment under Code Section 280G, then the
vesting and issuance of those Shares shall be subject to reduction to the extent
necessary to assure that the number of Shares which vest and are issued under
the Award will be limited to the greater of (i) the number of Shares which can
vest and be issued without triggering a parachute payment under Code Section
280G or (ii) the maximum number of Shares which can vest and be issued under the
Award so as to provide Participant with the greatest after-tax amount of such
vested and issued Shares after taking into account any excise tax Participant
may incur under Code Section 4999 with respect to those Shares and any other
benefits or payments to which Participant may be entitled in connection with any
change in control or ownership of the Corporation or the subsequent termination
of the Participant’s Service.
B.    The benefit limitation of this Paragraph 10 shall apply only to the extent
Participant is not otherwise entitled to a Code Section 4999 tax gross-up,
pursuant to the terms of the Corporation’s Executive Severance Plan (or any
successor plan), with respect to the Shares that vest on an accelerated basis in
connection with a Change in Control or subsequent cessation of Employee status.
11.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
12.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
13.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
14.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. For
purposes of Code Section 409A, each installment distribution of Shares (or other
installment distribution hereunder) shall be treated as a separate payment, and
Participant’s right to receive each such installment of Shares (or other
installment distribution hereunder) shall accordingly be treated as a right to
receive a series of separate payments.

6

--------------------------------------------------------------------------------



15.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
16.    Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Issuance Agreement on the respective dates indicated below.


SJW CORP.




By:




____________________________
Title:
____________________________
Dated:
__________, 2014
 
 
 
 
W. RICHARD ROTH




Signature:




____________________________
Dated:
__________, 2014
 
 




8

--------------------------------------------------------------------------------



APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.     Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.     Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of the Agreement.
C.     Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.     Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)    the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with, the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in Rule
13d-3 of the Exchange Act) of securities of the Corporation that results in such
person or related group owning thirty percent (30%) or more of the total
combined voting power of the Corporation’s then-outstanding securities;
(ii)    a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least 50%
of the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation’s outstanding voting securities
immediately before the transaction;
(iii)    a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation’s assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately before the transaction;
(iv)    a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or
(v)    a change in the composition of the Board over a period of thirty-six 36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such

9

--------------------------------------------------------------------------------



period by at least a majority of the Board members who were described in clause
(a) or who were previously so elected or approved and who were still in office
at the time the Board approved such election or nomination; provided, however,
that solely for purposes of determining whether a permissible Section 409A
distribution can be made under Paragraph 6.C in connection with such Change in
Control event, the period for measuring a change in the composition of the Board
shall be limited to a period of twelve (12) consecutive months or less;
provided however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.
F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean the shares of the Corporation’s common stock.
H.    Corporation shall mean SJW Corp., a California corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Corp. which shall by appropriate action adopt the Plan and/or assume the
Award.
I.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance; provided, however, that solely for purposes of determining whether
Participant has incurred a Separation from Service, the term “Employee” shall
have the meaning assigned to such term in the Separation from Service definition
set forth in this Appendix.
J.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
K.    Good Cause shall be deemed to exist if, and only if: (i) Participant
engages in acts or omissions that result in substantial harm to the business or
property of the Corporation or any Parent or Subsidiary and that constitute
dishonesty, intentional breach of fiduciary obligation or intentional wrongdoing
or (ii) Participant is convicted of a criminal violation involving fraud or
dishonesty. The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Good Cause.
L.    Good Reason shall mean the occurrence of any of the following events
without Participant’s express written consent: (i) his removal from any of the
following positions: President and Chief Executive Officer of the Corporation,
President and Chief Executive Officer of San Jose Water Company and President
and Chief Executive Officer of SJW Land Company, or any other significantly
adverse change in the nature or the scope of his authority or overall working
environment; (ii) the assignment to Participant of duties materially
inconsistent with his duties, responsibilities and status as President and Chief
Executive Officer of the Corporation, President and Chief Executive Officer of
San Jose Water Company and President and Chief Executive Officer of SJW Land
Company; (iii) a reduction in Participant’s rate of base salary or target

10

--------------------------------------------------------------------------------



annual bonus, other than a reduction in an amount not in excess of fifteen
percent (15%) of either his base salary or the sum of his base salary and target
annual bonus pursuant to a uniform reduction in the base salary or target bonus
payable to all senior executives of the Corporation to which Participant and the
Executive Compensation Committee have mutually agreed and which occurs prior to
a Change in Control; (iv) a change by the Corporation by fifty-five (55) miles
or more of the principal location at which Participant is required to perform
Participant’s services hereunder or (v) a material breach by the Corporation of
any of its obligations under its restated employment agreement with Participant
dated December 9, 2008 (as amended from time to time or any successor agreement)
which remains uncured for more than thirty (30) days following Participant’s
written notice to the Board in which Participant specifically identifies the
material breach which has occurred.
M.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
N.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement
O.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
P.    Permanent Disability shall mean the Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.
Q.    Plan shall mean the Corporation’s Long Term Incentive Plan.
R.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
S.    Restricted Stock Unit shall mean each unit subject to the Award which
shall entitle Participant to receive one (1) share of Common Stock upon the
vesting of that unit.
T.    Qualifying Change in Control shall mean the date on which there occurs a
Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.
U.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of his death, retirement or termination of employment. The
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his bona fide services to be performed as an Employee
(or as a consultant or independent contractor) permanently decreases to a level
that is not more than twenty percent (20%) of the average level of services he
rendered as an Employee during the immediately preceding thirty-six (36) months.
Solely for purposes of determining when a Separation from Service occurs,
Participant will be deemed to continue in “Employee” status for so long as he
remains in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance. “Employer Group” means the
Corporation and any Parent or Subsidiary and any other corporation or business
controlled by, controlling or under common control with, the Corporation, as
determined in accordance with Sections 414(b) and (c)

11

--------------------------------------------------------------------------------



of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
V.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:
(i)    Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)- month period
of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)    Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.
(iii)    Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.
W.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
X.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
Y.    Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Corporation in connection with the issuance of
those vested shares (or any other property).

12

--------------------------------------------------------------------------------





EXHIBIT B


Form of Restricted Stock Unit Issuance Agreement - TSR Award

13

--------------------------------------------------------------------------------



SJW CORP.


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.     The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).


B.     Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of an equity incentive award under the Plan designed to
retain Participant’s continued service.


C.     All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, a performance based award (the “Award”) under
the Plan entitling Participant to receive a number of shares of Common Stock
based upon the attainment of a pre-established performance objective tied to
relative total shareholder return measured over a specified period, provided
Participant continues in Service through the completion date of that measurement
period. The target number of shares of Common Stock used to determine
Participant’s rights under the Award, the actual number of shares to which
Participant may become entitled, the applicable performance target for the
vesting of those shares, the alternative and special vesting provisions which
may become applicable to such shares, the date or dates on which the vested
shares shall become issuable to Participant and the remaining terms and
conditions governing the Award shall be as set forth in this Agreement.


Participant:
W. Richard Roth
Award Date:
August 4, 2014
Target Number of Shares:
_____ shares of Common Stock (the “Target Shares”). The actual number of shares
of Common Stock that may become issuable pursuant to the Award shall be
determined in accordance with the Vesting Schedule below.


14

--------------------------------------------------------------------------------



Vesting Schedule:
The number of shares of Common Stock which may actually vest and become issuable
pursuant to the Award shall be determined pursuant to a two-step process: (i)
first the maximum number of shares of Common Stock in which Participant can vest
under the Performance Vesting section below shall be calculated on the basis of
the level at which the Performance Objective specified on attached Schedule I is
actually attained and (ii) then the number of shares calculated under clause (i)
in which Participant may actually vest shall be determined on the basis of his
or her completion of the applicable Service vesting requirements set forth in
Paragraph 3 of this Agreement.
Performance Vesting:  Attached Schedule I specifies the Performance Objective to
be attained for the specified Measurement Period. No later than the last
business day of February in the calendar year immediately following the end of
the Measurement Period, the Plan Administrator shall determine and certify the
actual level of attainment for the Performance Objective. On the basis of that
certified level of attainment, the number of Target Shares will be multiplied by
the applicable percentage (which may range from 0% to 200%) determined in
accordance with the table set forth in Schedule I. The number of shares
resulting from such calculation shall constitute the maximum number of shares of
Common Stock in which Participant may vest under this Award and shall be
designated the “Performance-Qualified Shares.” In no event may the number of
such Performance-Qualified Shares exceed 200% of the number of Target Shares.
To the extent the number of Performance-Qualified Shares resulting from the
calculation described in the preceding paragraph equals zero, the Award shall be
forfeited and shall be immediately cancelled. Participant shall thereupon cease
to have any further right, title or interest in the shares of Common Stock
underlying the cancelled Award.
Service Vesting. The number of Performance-Qualified Shares in which Participant
actually vests shall be determined on the basis of his satisfaction of the
Service vesting requirements set forth in Paragraph 3.
Change in Control Vesting. The shares of Common Stock underlying the Award may
also vest on an alternative basis in accordance with Paragraph 5 should a Change
in Control occur prior to the completion of the Measurement Period.


15

--------------------------------------------------------------------------------



Issuance Schedule:
The shares of Common Stock which actually vest and become issuable pursuant to
the terms of this Agreement shall be issued in accordance with the provisions of
this Agreement applicable to the particular circumstances under which such
vesting occurs. The actual issuance of the shares shall be subject to the
Corporation’s collection of all applicable Withholding Taxes as set forth in
Paragraph 7 of this Agreement.



2.    Limited Transferability. Prior to actual receipt of the shares of Common
Stock which vest and become issuable hereunder, Participant may not transfer any
interest in the Award or the underlying shares. Any shares which vest hereunder
but which otherwise remain unissued at the time of Participant’s death may be
transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to re-issue the stock
certificates for any shares which in fact vest and become issuable under the
Award during his lifetime to one or more designated family members or a trust
established for Participant and/or his family members. Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.
3.    Service Requirement. The number of Performance-Qualified Shares calculated
in accordance with the Performance-Vesting provisions of Paragraph 1 and
attached Schedule I represent the maximum number of shares of Common Stock in
which Participant can vest hereunder. The actual number of shares of Common
Stock in which Participant shall vest shall be determined as follows:
-    If Participant remains in Service through the completion of the Measurement
Period, Participant shall vest in one hundred percent (100%) of the
Performance-Qualified Shares.
-    Except to the extent otherwise provided in Paragraph 5, should
Participant’s cessation of Employee status occur prior to the December 31, 2017
completion date of the Measurement Period by reason of (i) Participant’s
resignation from Employee status for Good Reason or (ii) the Corporation’s
termination of Participant’s Employee status other than for Good Cause, then
Participant shall, following the completion of the Measurement Period, vest in
one hundred percent (100%) of the Performance-Qualified Shares in which
Participant could vest based on the actual level of attainment of the
Performance Objective certified by the Plan Administrator.
-    Except to the extent otherwise provided in Paragraph 5, should
Participant’s cessation of Employee status occur prior to the December 31, 2017
completion date of the Measurement Period by reason of Participant’s death or
Permanent Disability, then Participant shall, following the completion of the
Measurement Period, vest in that number of shares of Common Stock determined by
multiplying the Performance-Qualified Shares in which Participant could vest
based on the actual level of attainment of the Performance Objective certified
by the Plan Administrator by a fraction, the numerator of which is the number of
whole months of Service (rounded up to the next whole month) completed by

16

--------------------------------------------------------------------------------



Participant during the Measurement Period and the denominator of which is
forty-one (41) months.
-    If Participant’s Service ceases for any other reason prior to the
completion of the Measurement Period, then Participant shall not vest in any of
the shares of Common Stock subject to the Award, and all of Participant’s right,
title and interest to the Award shall immediately terminate; provided, however,
that should a Change in Control occur prior to the completion of the Measurement
Period, then the provisions of Paragraph 5 shall govern the vesting of the
shares.
To the extent Participant so vests in one or more Performance-Qualified Shares
pursuant to this Paragraph 3, the underlying shares shall be issued on the last
business day of February in the calendar year immediately following the end of
the Measurement Period (the “Issuance Date”) or as soon as administratively
practicable thereafter, subject to the Corporation’s collection of the
applicable Withholding Taxes, but in no event later than March 31, 2018.
4.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the shares of
Common Stock subject to the Award until the shares vest and Participant becomes
the record holder of those shares upon their actual issuance following the
Corporation’s collection of the applicable Withholding Taxes.
5.    Change in Control.
A.    In the event a Change of Control occurs during the Measurement Period and
Participant remains in Service through the effective date of the Change of
Control, then the number of Performance-Qualified Shares issuable under the
Award shall be determined immediately prior to the Change in Control by
multiplying (i) the Target Shares by (ii) the applicable percentage (determined
in accordance with the table in attached Schedule I) for the levels at which the
Performance Objective is attained over an abbreviated Measurement Period ending
with the effective date of the Change in Control.
B.    The Award as so adjusted at the time of a Change in Control may be assumed
by the successor entity or otherwise continued in full force and effect or may
be replaced with a cash retention program of the successor entity which
preserves the Fair Market Value of the underlying shares of Common Stock at the
time of the Change in Control and provides for the subsequent vesting and payout
of that value in accordance with the provisions of this Paragraph 5.B. In the
event the Award is assumed or otherwise continued in effect, the following
Service-based vesting schedule shall apply:
(i)    The Award (whether in its assumed or continued form or as converted into
a cash retention program) shall vest in full upon Participant’s continuation in
Service through December 31, 2017. Following the completion of such
Service‑vesting period, the securities, cash or other property underlying the
vested Award shall be issued on the Issuance Date or as soon as administratively
practicable thereafter, subject to the Corporation’s collection of the
applicable Withholding Taxes, but in no event later than March 31, 2018.

17

--------------------------------------------------------------------------------



(ii)    Should any of the following events occur within twenty-four (24) months
after the effective date of such Change in Control but prior to the December 31,
2017 completion date of the Measurement Period: (A) Participant’s cessation of
Employee status by reason of death or Permanent Disability, (B) Participant’s
resignation from Employee status for Good Reason or (C) the Corporation’s
termination of Participant’s Employee status other than for Good Cause, then the
Award shall immediately vest in full with respect to the Performance-Qualified
Shares determined under Paragraph 5.A, and the securities, cash or other
property underlying such portion of the Award shall, subject to the
Corporation’s collection of the applicable Withholding Taxes, be distributed on
the earlier of (x) the Issuance Date or (y) the date of Participant’s Separation
from Service (subject to the delayed payment provisions of Paragraph 8),
provided such Separation from Service occurs within twenty‑four (24) months
after a Qualifying Change in Control, or as soon as administratively practicable
after the applicable distribution date, but in no event later than the close of
the calendar year in which such distribution date occurs.
C.    In the event the Award is assumed or otherwise continued in effect, the
shares of Common Stock subject to the Award (as determined pursuant to Paragraph
5.A) will be adjusted immediately after the consummation of the Change in
Control so as to apply to the number and class of securities into which the
shares of Common Stock subject to the Award immediately prior to the Change in
Control would have been converted in consummation of that Change in Control had
those shares actually been issued and outstanding at that time. To the extent
the actual holders of the outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of the Award
at that time, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided such shares are registered under
the federal securities laws and readily tradable on an established securities
exchange.
D.    If the Award is not so assumed or otherwise continued in effect or
replaced with a cash retention program under Paragraph 5.B, then the Award will
vest immediately prior to the closing of the Change in Control with respect to
the Performance-Qualified Shares determined under Paragraph 5.A. The shares
subject to the vested Award shall be converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Corporation in consummation of that Change in Control, and such
consideration shall be distributed to Participant on the tenth (10th) business
day following the earliest to occur of (i) the Issuance Date, (ii) the date of
Participant’s Separation from Service (subject to the delayed payment provisions
of Paragraph 8), provided such Separation from Service occurs within twenty-four
(24) months after a Qualifying Change in Control, or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 7.
E.    This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be

18

--------------------------------------------------------------------------------



made by the Plan Administrator to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and the
determination of the Plan Administrator shall be final, binding and conclusive.
In the event of a Change in Control, the adjustments (if any) shall be made in
accordance with the provisions of Paragraph 5.
7.    Issuance of Shares/Collection of Withholding Taxes.
A.    On the Issuance Date (or any earlier date on which the shares of Common
Stock are to be issued in accordance with the terms of this Agreement), the
Corporation shall issue to or on behalf of Participant a certificate (which may
be in electronic form) for the applicable number of shares of Common Stock,
subject, however, to the Corporation’s collection of the applicable Withholding
Taxes.
B.    The Corporation shall collect the applicable Withholding Taxes with
respect to the shares of Common Stock which vest and become issuable hereunder
through an automatic share withholding procedure pursuant to which the
Corporation will withhold, at the time of such issuance, a portion of the shares
with a Fair Market Value (measured as of the applicable issuance date) equal to
the amount of those taxes; provided, however, that the amount of any shares so
withheld shall not exceed the amount necessary to satisfy the Corporation‘s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income. In the event payment is to be made in a form other than the
shares, then the Corporation shall collect from Participant the applicable
Withholding Taxes pursuant to such procedures as the Corporation deems
appropriate under the circumstances.
C.    Notwithstanding the foregoing provisions of Paragraph 7.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the shares of Common Stock
or any other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from Participant no later than the last business day of the calendar
year in which the shares or other amounts vest hereunder. Accordingly, to the
extent the Issuance Date for one or more vested shares or the distribution date
for such other amounts is to occur in a year subsequent to the calendar year in
which those shares or other amounts vest, Participant shall, on or before the
last business day of the calendar year in which the shares or other amounts
vest, deliver to the Corporation a check payable to its order in the dollar
amount equal to the Employment Taxes required to be withheld with respect to
those shares or other amounts. The provisions of this Paragraph 7.C shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
D.    Except as otherwise provided in Paragraph 5 and Paragraph 7.B, the
settlement of the vested Award shall be made solely in shares of Common Stock.
In no event, however, shall any fractional shares be issued. Accordingly, the
total number of shares of Common Stock to be issued pursuant to this Award
shall, to the extent necessary, be rounded down to the next whole share in order
to avoid the issuance of a fractional share.
8.    Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, no shares of Common Stock or other amounts which become issuable
or distributable by reason of Participant’s Separation from Service shall
actually be issued or distributed to Participant prior to the earlier of (i) the
first day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
shares or

19

--------------------------------------------------------------------------------



other distributable amount shall be issued or distributed in a lump sum on the
first day of the seventh (7th) month following the date of Participant’s
Separation from Service or, if earlier, the first day of the month immediately
following the date the Corporation receives proof of Participant’s death.
9.     Benefit Limit.
A.    In the event the vesting and issuance of the shares of Common Stock
subject to this Award would otherwise constitute a parachute payment under Code
Section 280G, then the vesting and issuance of those shares shall be subject to
reduction to the extent necessary to assure that the number of shares which vest
and are issued under this Award will be limited to the greater of (i) the number
of shares of Common Stock which can vest and be issued without triggering a
parachute payment under Code Section 280G or (ii) the maximum number of shares
of Common Stock which can vest and be issued under this Award so as to provide
Participant with the greatest after-tax amount of such vested and issued shares
after taking into account any excise tax Participant may incur under Code
Section 4999 with respect to those shares and any other benefits or payments to
which Participant may be entitled in connection with any change in control or
ownership of the Corporation or the subsequent termination of Participant’s
Service.
B.    The benefit limitation of this Paragraph 9 shall apply only to the extent
Participant is not otherwise entitled to a Code Section 4999 tax gross-up,
pursuant to the terms of the Corporation’s Executive Severance Plan (or any
successor plan), with respect to the shares that vest on an accelerated basis in
connection with a Change in Control or subsequent cessation of Employee status.
10.     Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
11.     Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
12.     Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
13.     Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. For
purposes of Code Section 409A, each installment distribution of shares of Common
Stock (or other installment distribution hereunder) shall be treated as a
separate payment, and Participant’s right to receive each such installment of
shares (or other installment distribution hereunder) shall accordingly be
treated as a right to receive a series of separate payments.

20

--------------------------------------------------------------------------------



14.     Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
15.     Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.


Signature page follows.

21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Issuance Agreement on the respective dates indicated below.


SJW CORP.




By:




____________________________
Title:
____________________________
Dated:
__________, 2014
 
 
 
 
W. RICHARD ROTH




Signature:




____________________________
Dated:
__________, 2014
 
 




22

--------------------------------------------------------------------------------



APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.    Award shall mean the award made to Participant pursuant to the terms of
the Agreement.
C.    Award Date shall mean the date the Award is granted to Participant
pursuant to the Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.
D.    Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)    the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with, the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in Rule
13d-3 of the Exchange Act) of securities of the Corporation that results in such
person or related group owning thirty percent (30%) or more of the total
combined voting power of the Corporation’s then-outstanding securities;
(ii)    a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least 50%
of the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation’s outstanding voting securities
immediately before the transaction;
(iii)    a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation’s assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately before the transaction;
(iv)    a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or
(v)    a change in the composition of the Board over a period of thirty-six 36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously

23

--------------------------------------------------------------------------------



so elected or approved and who were still in office at the time the Board
approved such election or nomination; provided, however, that solely for
purposes of determining whether a permissible Section 409A distribution can be
made under Paragraph 5.C in connection with such Change in Control event, the
period for measuring a change in the composition of the Board shall be limited
to a period of twelve (12) consecutive months or less;
provided however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.
F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean the shares of the Corporation’s common stock.
H.    Corporation shall mean SJW Corp., a California corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Corp. which shall by appropriate action adopt the Plan and/or assume the
Award.
I.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance; provided, however, that solely for purposes of determining whether
Participant has incurred a Separation from Service, the term “Employee” shall
have the meaning assigned to such term in the Separation from Service definition
set forth in this Appendix.
J.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
K.    Good Cause shall be deemed to exist if, and only if: (i) Participant
engages in acts or omissions that result in substantial harm to the business or
property of the Corporation or any Parent or Subsidiary and that constitute
dishonesty, intentional breach of fiduciary obligation or intentional wrongdoing
or (ii) Participant is convicted of a criminal violation involving fraud or
dishonesty. The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Good Cause.
L.    Good Reason shall mean the occurrence of any of the following events
without Participant’s express written consent: (i) his removal from any of the
following positions: President and Chief Executive Officer of the Corporation,
President and Chief Executive Officer of San Jose Water Company and President
and Chief Executive Officer of SJW Land Company, or any other significantly
adverse change in the nature or the scope of his authority or overall working
environment; (ii) the assignment to Participant of duties materially
inconsistent with his duties, responsibilities and status as President and Chief
Executive Officer of the Corporation, President and Chief Executive Officer of
San Jose Water Company and President and Chief Executive Officer of SJW Land
Company; (iii) a reduction in Participant’s rate of base salary or target annual
bonus, other than a reduction in an amount not in excess of fifteen percent
(15%) of either his base

24

--------------------------------------------------------------------------------



salary or the sum of his base salary and target annual bonus pursuant to a
uniform reduction in the base salary or target bonus payable to all senior
executives of the Corporation to which Participant and the Executive
Compensation Committee have mutually agreed and which occurs prior to a Change
in Control; (iv) a change by the Corporation by fifty-five (55) miles or more of
the principal location at which Participant is required to perform Participant’s
services hereunder or (v) a material breach by the Corporation of any of its
obligations under its restated employment agreement with Participant dated
December 9, 2008 (as amended from time to time or any successor agreement) which
remains uncured for more than thirty (30) days following Participant’s written
notice to the Board in which Participant specifically identifies the material
breach which has occurred.
M.    Measurement Period shall mean the period specified on attached Schedule I
over which the attainment of the Performance Objective is to be measured.
N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
P.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Q.    Performance Objective shall mean the attainment of the total shareholder
return objective set forth in attached Schedule I, as calculated over the
Measurement Period.
R.    Permanent Disability shall mean Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.
S.    Plan shall mean the Corporation’s Long Term Incentive Plan.
T.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
U.    Qualifying Change in Control shall mean the date on which there occurs a
Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.
V.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of his death, retirement or termination of employment.
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his bona fide services to be performed as an Employee
(or as a consultant or independent contractor) permanently decreases to a level
that is not more than twenty percent (20%) of the average level of services he
rendered as an Employee during the immediately preceding thirty-six (36) months.
Solely for purposes of determining when a Separation from Service occurs,
Participant will be deemed to continue in “Employee” status for so long as he
remains in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance. “Employer Group” means the
Corporation and any Parent or Subsidiary and any other corporation or business
controlled by, controlling

25

--------------------------------------------------------------------------------



or under common control with, the Corporation, as determined in accordance with
Sections 414(b) and (c) of the Code and the Treasury Regulations thereunder,
except that in applying Sections 1563(1), (2) and (3) of the Code for purposes
of determining the controlled group of corporations under Section 414(b), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place the latter phrase appears in such sections and in applying Section
1.414(c)-2 of the Treasury Regulations for purposes of determining trades or
businesses that are under common control for purposes of Section 414(c), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place the latter phrase appears in Section 1.4.14(c)-2 of the Treasury
Regulations. Any such determination as to Separation from Service, however,
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.
W.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:
(i)    Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)-month period
of that leave, unless Participant retains a right to re‑employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)    Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.
(iii)    Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.
X.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
Y.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
Z.    Target Shares shall mean number of shares specified in the Target Number
of Shares section under Paragraph 1.

26

--------------------------------------------------------------------------------



AA.    Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Corporation in connection with the issuance of
those vested shares (or any other property).



27

--------------------------------------------------------------------------------



SCHEDULE I
PERFORMANCE OBJECTIVE AND MEASUREMENT PERIOD


MEASUREMENT PERIOD
The Measurement Period shall be the period beginning August 4, 2014 and ending
December 31, 2017.
PERFORMANCE OBJECTIVE
The Performance Objective which must be attained for the Award to vest shall be
tied to the ranking of the total shareholder return (including stock price
appreciation and reinvestment of any cash dividends or other stockholder
distributions) to the Corporation’s stockholders over the Measurement Period in
relation to the total shareholder return realized for that period by the
companies listed below as “Peer Companies” (each, a “Peer Company”).
Total Shareholder Return
For such purpose, the total shareholder return (“TSR”) shall be determined
pursuant to the following formula:
TSR =
(Ending Stock Price – Beginning Stock Price ) + Reinvested Dividends
Beginning Stock Price



Where:
“Ending Stock Price” is the average daily closing price per share of the Common
Stock calculated for the last twenty (20) consecutive trading days within the
Measurement Period;
“Beginning Stock Price” is the average daily closing price per share of the
Common Stock calculated for the last twenty (20) consecutive trading days
immediately preceding the commencement of the Measurement Period; and
“Reinvested Dividends” shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) that could have been purchased
during the Measurement Period had each cash dividend paid on a single share
during that period been immediately reinvested in additional shares (or
fractional shares) at the closing selling price per share of the Common Stock on
the applicable dividend payment date by (ii) the average daily closing price per
share calculated for the last twenty (20) consecutive trading days within the
Measurement Period.
Each of the foregoing amounts shall be equitably adjusted for stock splits,
stock dividends, recapitalizations and other similar events affecting the shares
in question without the issuer’s receipt of consideration.

28

--------------------------------------------------------------------------------



For each Peer Company, the TSR with respect to its common stock shall be
calculated in the same manner as for the Corporation’s Common Stock.
In addition, the following parameters shall be in effect for purposes of
measuring the total shareholder return for the Corporation and each Peer
Company:
(i)    any distribution (other than a regular cash dividend), whether in cash,
securities (other than shares of the distributing company’s common stock) or
other property, made during the Measurement Period by a company shall be treated
in the same manner as a regular cash dividend paid by such distributing company
(in an amount per share of the distributing company’s common stock deemed equal
to the cash amount or the fair market value of the securities or other property
distributed per share of the distributing company’s common stock) that is
immediately reinvested in the distributing company’s common stock; and    
(ii)    any spin-off distribution of shares of the common stock of one or more
subsidiaries or other affiliated entities that is made during the Measurement
Period by a company shall be treated in the same manner as a regular cash
dividend paid by that distributing company (in an amount per share of the
distributing company’s common stock deemed equal to the fair market value of the
common stock (or fractional share thereof) of the spun-off entity distributed
per share of the distributing company’s common stock) that is immediately
reinvested in the distributing company’s common stock.     
Should a Change in Control of the Corporation occur during the Measurement
Period, then the attained level of the Performance Objective shall be determined
in accordance with the applicable Change in Control provisions of Paragraph 5 of
this Agreement. Should a Peer Company be acquired or otherwise cease to exist as
an independent publicly-owned entity during the Measurement Period, the “Ending
Stock Price” for such Peer Company shall be equal to the final closing sale
price for the last day on which the Peer Company is publicly traded; provided,
however, that in the event of any such acquisition or cessation that occurs in
the last month of the Measurement Period, the “Ending Stock Price” used for
purposes of calculating such Peer Company’s TSR shall be the average daily
closing price per share of the Peer Company’s common stock calculated for the
last twenty (20) consecutive trading days prior to the acquisition of the Peer
Company or it ceasing to exist as an independent publicly-owned entity.
Peer Companies:
American States Water
American Water Workers
Aqua America
Artesian Resources
California Water Service
Connecticut Water Service
Middlesex Water
York Water

29

--------------------------------------------------------------------------------



DETERMINING NUMBER OF PERFORMANCE-QUALIFIED SHARES BASED ON ATTAINED LEVELS OF
PERFORMANCE OBJECTIVE
No later than the last business day of February in the calendar year immediately
following the completion of the Measurement Period, the Plan Administrator shall
determine and certify the actual level at which the Performance Objective is
attained. The actual number of shares of Common Stock which shall vest and
become issuable pursuant to the Award as a result of such certification (the
“Performance-Qualified Shares”) may range from 0% to 200% of the Target Shares,
as such number may be adjusted pursuant to the provisions of Paragraph 5 of this
Agreement. The actual percentage shall be determined based on the ranking of the
Corporation’s TSR relative to the TSR realized for that period by the Peer
Companies, in each case, as certified by the Plan Administrator; provided,
however, that the maximum number of shares of Common Stock that may qualify as
Performance-Qualified Shares may not exceed 200% of the Target Shares.


For purposes of the Award, the number of Performance-Qualified Shares earned
will be calculated as follows:


FIRST: For the Corporation and for each Peer Company, determine the TSR for the
Measurement Period.


SECOND: Rank the TSR values determined in the first step from high to low (with
the company having the highest TSR being ranked number 1, the company with the
second highest TSR ranked number 2, and so on). In the event that the
Corporation’s TSR equals the TSR of any other Peer Company, the Corporation
shall be given the higher TSR ranking.


THIRD: Use the rank for the Corporation determined in the second step and
determine the number of shares earned as a percent of target, which is the
figure in the right-hand column of the table below corresponding to that rank.
For example, if the Corporation’s rank is 3, then 150% of target shares would be
earned:


TSR Ranking
% of Target Shares Paid
1
200%
2
175%
3
150%
4
125%
5
100%
6
75%
7
50%
8
0%
9
0%






30

--------------------------------------------------------------------------------



EXHIBIT C


Form of Restricted Stock Unit Issuance Agreement - ROE Award

31

--------------------------------------------------------------------------------



SJW CORP.


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).


B.    Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of an equity incentive award under the Plan designed to retain
Participant’s continued service.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, a performance-based award (the “Award”) under
the Plan that shall vest upon the attainment of a pre-established performance
objective tied to return on equity measured over a specified period, provided
Participant continues in Service through the completion date of that measurement
period. The target number of shares of Common Stock subject to the Award, the
multiplier applicable in the event of a Change in Control, the applicable
performance target for the vesting of those shares, the alternative and special
vesting provisions which may become applicable to such shares, the date or dates
on which the vested shares shall become issuable to Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.





32

--------------------------------------------------------------------------------



Participant:
W. Richard Roth
Award Date:
[________, 201__]
Target Number of Shares:
_____ shares of Common Stock (the “Target Shares”). The actual number of shares
of Common Stock that may become issuable pursuant to the Award shall be
determined based on the vesting schedule and the Change in Control Multiplier.
Measurement Period:
January 1, 201[_] to December 31, 201[_]
Vesting Schedule:
The Award shall vest upon the attainment of the Performance Objective set forth
in attached Schedule I, provided Participant continues in Service through the
completion of the Measurement Period (the “Normal Vesting Schedule”). However,
the Award may also vest in accordance with the alternative vesting provisions of
Paragraph 4 of this Agreement and the special vesting provisions of Paragraph 6
of this Agreement.
Issuance Schedule:
The shares of Common Stock issuable in which Participant vests in accordance
with the Normal Vesting Schedule will become issuable on the last business day
of February in the calendar year immediately following the end of the
Measurement Period (the “Issuance Date”). The actual issuance of the shares
shall be subject to the Corporation’s collection of all applicable Withholding
Taxes and shall be effected on the Issuance Date or as soon as administratively
practicable thereafter, but in no event later than the close of the calendar
year in which such Issuance Date occurs. The shares of Common Stock which vest
pursuant to Paragraph 4 or Paragraph 6 of this Agreement shall be issued in
accordance with the provisions of the applicable Paragraph. The procedures
pursuant to which the applicable Withholding Taxes are to be collected are set
forth in Paragraph 8 of this Agreement.



2.    Limited Transferability. Prior to actual receipt of the shares of Common
Stock which vest and become issuable hereunder, Participant may not transfer any
interest in the Award or the underlying shares. Any shares which vest hereunder
but which otherwise remain unissued at the time of Participant’s death may be
transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to re-issue the stock
certificates for any shares which in fact vest and become issuable under the
Award during his lifetime to one or more designated family members or a trust
established for Participant and/or his family members. Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.
3.    Cessation of Service. Except as otherwise provided in Paragraph 4 or
Paragraph 6 below, should Participant cease Service for any reason prior to the
completion of the Measurement Period, then the Award shall be immediately
cancelled, and Participant shall cease to have any right or entitlement to
receive

33

--------------------------------------------------------------------------------



any shares of Common Stock under the cancelled Award.     In no event shall
Participant be entitled to receive any additional ROE Awards (as such term is
defined in the Amendment Agreement) following Participant’s cessation of
Service.
4.    Alternative Vesting.
A.    Except to the extent otherwise provided in Paragraph 6, should
Participant’s cessation of Employee status occur prior to the completion date of
the Measurement Period by reason of (i) Participant’s resignation from Employee
status for Good Reason or (ii) the Corporation’s termination of Participant’s
Employee status other than for Good Cause, then Participant shall, following the
completion of the Measurement Period, vest in the number of shares of Common
Stock in which Participant could vest based on the actual level of attainment of
the Performance Objective.
B.    Except to the extent otherwise provided in Paragraph 6, should
Participant’s cessation of Employee status occur prior to the completion date of
the Measurement Period by reason of Participant’s death or Permanent Disability,
then Participant shall, following the completion of the Measurement Period, vest
in a number of shares of Common Stock determined by multiplying the number of
shares of Common Stock in which Participant could vest based on the actual level
of attainment of the Performance Objective by a fraction, the numerator of which
is the number of whole months of Service (rounded up to the next whole month)
completed by Participant during the Measurement Period and the denominator of
which is twelve (12) months.
C.    The shares of Common Stock to which Participant becomes entitled pursuant
to the provisions of this Paragraph 4 shall be issued on the Issuance Date or as
soon as administratively practicable thereafter, subject to the Corporation’s
collection of the applicable Withholding Taxes, but in no event later than the
close of the calendar year in which such Issuance Date occurs.
5.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the shares
subject to the Award until Participant becomes the record holder of those shares
upon their actual issuance following the Company’s collection of the applicable
Withholding Taxes.
6.    Change in Control.
A.     In the event a Change in Control occurs during the Measurement Period and
Participant remains in Service through the effective date of the Change in
Control, the number of shares of Common Stock issuable under this Award shall be
determined by multiplying the Target Shares by the Change in Control Multiplier.
This Award, as so adjusted, may be assumed by the successor entity or otherwise
continued in full force and effect or may be replaced with a cash retention
program of the successor entity which preserves the Fair Market Value of the
shares of Common Stock underlying the Award at the time of the Change in Control
(as adjusted to reflect the Change in Control Multiplier) and provides for the
subsequent vesting and payout of that value in accordance with the provisions of
this Paragraph 6.A. No accelerated vesting of the Award or the underlying shares
of Common Stock shall occur in the event of such assumption or continuation of
the Award or such replacement of the Award with a cash retention program.
However, the vesting provisions in effect for the Award following the Change in
Control shall no longer be tied to the attainment of the Performance Objective
set forth in Schedule I and shall instead be converted into the following
Service-vesting schedule:
(i)    The Award (whether in its assumed or continued form or as converted into
a cash retention program) shall vest in full upon Participant’s continuation

34

--------------------------------------------------------------------------------



in Service through the completion date of the Measurement Period. Following the
completion of such Service vesting period, the securities, cash or other
property underlying the vested Award shall be issued on the Issuance Date or as
soon as administratively practicable thereafter, subject to the Corporation’s
collection of the applicable Withholding Taxes, but in no event later than March
31 following the end of the Measurement Period.
(ii)    Should any of the following events occur within twenty-four (24) months
after the effective date of such Change in Control but prior to the December 31
completion date of the Measurement Period: (A) Participant’s cessation of
Employee status by reason of death or Permanent Disability, (B) Participant’s
resignation from Employee status for Good Reason or (C) the Corporation’s
termination of Participant’s Employee status other than for Good Cause, then the
Award shall immediately vest in full, and the securities, cash or other property
underlying the Award shall, subject to the Corporation’s collection of the
applicable Withholding Taxes, be distributed on the earlier of (x) the Issuance
Date or (y) the date of Participant’s Separation from Service, provided such
Separation from Service occurs within twenty-four (24) months after a Qualifying
Change in Control, or as soon as administratively practicable after the
applicable distribution date, but in no event later than the close of the
calendar year in which such distribution date occurs (subject to the delayed
payment provisions of Paragraph 9).
B.    In the event the Award is assumed or otherwise continued in effect, the
shares of Common Stock subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the shares subject to those units immediately prior to
the Change in Control (as adjusted to reflect the Change in Control Multiplier)
would have been converted in consummation of that Change in Control had those
shares actually been issued and outstanding at that time. To the extent the
actual holders of the outstanding Common Stock receive cash consideration for
their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of the Award
at that time (as adjusted to reflect the Change in Control Multiplier),
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in the
Change in Control transaction, provided such shares are registered under the
federal securities laws and readily tradable on an established securities
exchange.
C.    If the Award is not so assumed or otherwise continued in effect or
replaced with a cash retention program under Paragraph 6.A, then the Award will
vest immediately prior to the closing of the Change in Control. The shares
subject to the vested Award (as adjusted to reflect the Change in Control
Multiplier) shall be converted into the right to receive the same consideration
per share of Common Stock payable to the other stockholders of the Corporation
in consummation of that Change in Control, and such consideration shall be
distributed to Participant on the tenth (10th) business day following the
earliest to occur of (i) the Issuance Date, (ii) the date of Participant’s
Separation from Service (subject to the delayed payment provisions of Paragraph
9), provided such Separation from Service occurs within twenty-four (24) months
after a Qualifying Change in Control, or (iii) the first date following a
Qualifying Change in Control on which the distribution can be made without
contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.
D.    In no event shall Participant be entitled to receive any additional ROE
Awards (as such term is defined in the Amendment Agreement) following the
occurrence of a Change in Control.

35

--------------------------------------------------------------------------------



E.    This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
7.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and the determination of the Plan Administrator shall be final, binding
and conclusive. In the event of a Change in Control, the adjustments (if any)
shall be made in accordance with the provisions of Paragraph 6.
8.    Issuance of Shares/Collection of Withholding Taxes.
A.    On the Issuance Date (or any earlier date on which the Shares are to be
issued in accordance with the terms of this Agreement), the Corporation shall
issue to or on behalf of Participant a certificate (which may be in electronic
form) for the applicable number of shares of Common Stock, subject, however, to
the Corporation’s collection of the applicable Withholding Taxes.
B.    The Corporation shall collect the applicable Withholding Taxes with
respect to the shares of Common Stock which vest and become issuable hereunder
through an automatic share withholding procedure pursuant to which the
Corporation will withhold, at the time of such issuance, a portion of the shares
with a Fair Market Value (measured as of the applicable issuance date) equal to
the amount of those taxes; provided, however, that the amount of any shares so
withheld shall not exceed the amount necessary to satisfy the Corporation‘s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income. In the event payment is to be made in a form other than the
shares of Common Stock, then the Corporation shall collect from Participant the
applicable Withholding Taxes pursuant to such procedures as the Corporation
deems appropriate under the circumstances.
C.    Notwithstanding the foregoing provisions of Paragraph 8.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the shares of Common Stock
or any other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from Participant no later than the last business day of the calendar
year in which the shares or other amounts vest hereunder. Accordingly, to the
extent the Issuance Date for one or more vested shares of Common Stock or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those shares or other amounts vest, Participant shall, on
or before the last business day of the calendar year in which the Shares or
other amounts vest, deliver to the Corporation a check payable to its order in
the dollar amount equal to the Employment Taxes required to be withheld with
respect to those Shares or other amounts. The provisions of this Paragraph 8.C
shall be applicable only to the extent necessary to comply with the applicable
tax withholding requirements of Code Section 3121(v).
D.    Except as otherwise provided in Paragraph 6 and Paragraph 8.B, the
settlement of the vested Award shall be made solely in shares of Common Stock.
In no event, however, shall any fractional shares be issued. Accordingly, the
total number of shares of Common Stock to be issued pursuant to this

36

--------------------------------------------------------------------------------



Award shall, to the extent necessary, be rounded down to the next whole share in
order to avoid the issuance of a fractional share.
9.    Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, no shares of Common Stock or other amounts which become issuable
or distributable by reason of Participant’s Separation from Service shall
actually be issued or distributed to Participant prior to the earlier of (i) the
first day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
10.     Benefit Limit.
A.    In the event the vesting and issuance of the shares of Common Stock
subject to this Award would otherwise constitute a parachute payment under Code
Section 280G, then the vesting and issuance of those shares shall be subject to
reduction to the extent necessary to assure that the number of shares which vest
and are issued under this Award will be limited to the greater of (i) the number
of shares which can vest and be issued without triggering a parachute payment
under Code Section 280G or (ii) the maximum number of shares which can vest and
be issued under this Award so as to provide Participant with the greatest
after-tax amount of vested and issued Shares after taking into account any
excise tax Participant may incur under Code Section 4999 with respect to those
shares and any other benefits or payments to which Participant may be entitled
in connection with any change in control or ownership of the Corporation or the
subsequent termination of Participant’s Service.
B.    The benefit limitation of this Paragraph 10 shall apply only to the extent
Participant is not otherwise entitled to a Code Section 4999 tax gross-up,
pursuant to the terms of the Corporation’s Executive Severance Plan (or any
successor plan), with respect to the shares of Common Stock that vest on an
accelerated basis in connection with a Change in Control or subsequent cessation
of Employee status.
11.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
12.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
13.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

37

--------------------------------------------------------------------------------



14.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. For
purposes of Code Section 409A, each installment distribution of Shares (or other
installment distribution hereunder) shall be treated as a separate payment, and
Participant’s right to receive each such installment of Shares (or other
installment distribution hereunder) shall accordingly be treated as a right to
receive a series of separate payments.
15.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
16.    Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Issuance Agreement on the respective dates indicated below.


SJW CORP.




By:




____________________________
Title:
____________________________
Dated:
__________, 20___
 
 
 
 
W. RICHARD ROTH




Signature:




____________________________
Dated:
__________, 20___
 
 






38

--------------------------------------------------------------------------------



APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.Amendment Agreement shall mean that certain letter agreement (effective as of
_______, 2014) amending Participant’s January 2008 amended and restated
employment agreement with the Corporation, as previously amended in December
2009 and January 2010.
C.Award shall mean the award made to Participant pursuant to the terms of the
Agreement.
D.Award Date shall mean the date the date the Award is granted to Participant
pursuant to the Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.
E.Board shall mean the Corporation’s Board of Directors.
F.Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)     the acquisition, directly or indirectly by any person or related group
of persons (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under control with, the Corporation or an
employee benefit plan maintained by any such entity, of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act) of securities of the Corporation that
results in such person or related group owning thirty percent (30%) or more of
the total combined voting power of the Corporation’s then-outstanding
securities;
(ii)     a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least 50%
of the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation’s outstanding voting securities
immediately before the transaction;
(iii)     a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation’s assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately before the transaction;
(iv)     a merger, recapitalization, consolidation, or other transaction to
which the Corporation is a party or the sale, transfer, or other disposition of
all or substantially all of the Corporation’s assets if, in either case, the
members of the Board immediately prior to consummation of the transaction do
not, upon consummation of the transaction, constitute at least a majority of the
board of directors of the surviving entity or the entity acquiring the
Corporation’s assets, as the case may be, or a parent thereof (for this purpose,
any change in the composition of the board of directors that is anticipated or
pursuant to an

39

--------------------------------------------------------------------------------



understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or
(v)     a change in the composition of the Board over a period of thirty-six 36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;
provided, however, that solely for purposes of determining whether a permissible
Section 409A distribution can be made under Paragraph 6.C in connection with
such Change in Control event, the period for measuring a change in the
composition of the Board shall be limited to a period of twelve (12) consecutive
months or less;
provided however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.
G.Change in Control Multiplier shall mean [____].1 
H.Code shall mean the Internal Revenue Code of 1986, as amended.
I.Common Stock shall mean the shares of the Corporation’s common stock.
J.Corporation shall mean SJW Corp., a California corporation, and any successor
corporation to all or substantially all of the assets or voting stock of SJW
Corp. which shall by appropriate action adopt the Plan and/or assume the Award.
K.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance; provided, however, that solely for purposes of determining whether
Participant has incurred a Separation from Service, the term “Employee” shall
have the meaning assigned to such term in the Separation from Service definition
set forth in this Appendix.


____________________________________
1Note to Draft: For the ROE award to be granted in 2015, the Change in Control
Multiplier will be three. For the ROE Award to be granted in 2016, the Change in
Control Multiplier will be two. The Change in Control Multiplier for the ROE
Award to be granted in 2017 will be one.



40

--------------------------------------------------------------------------------





L.Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share on the date in question on the Stock Exchange on
which the Common Stock is at that time primarily traded, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no reported sale of Common Stock on such Stock Exchange on the date in
question, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists.
M.Good Cause shall be deemed to exist if, and only if: (i) Participant engages
in acts or omissions that result in substantial harm to the business or property
of the Corporation or any Parent or Subsidiary and that constitute dishonesty,
intentional breach of fiduciary obligation or intentional wrongdoing or (ii)
Participant is convicted of a criminal violation involving fraud or dishonesty.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Good Cause.
N.Good Reason shall mean the occurrence of any of the following events without
Participant’s express written consent: (i) his removal from any of the following
positions: President and Chief Executive Officer of the Corporation, President
and Chief Executive Officer of San Jose Water Company and President and Chief
Executive Officer of SJW Land Company, or any other significantly adverse change
in the nature or the scope of his authority or overall working environment; (ii)
the assignment to Participant of duties materially inconsistent with his duties,
responsibilities and status as President and Chief Executive Officer of the
Corporation, President and Chief Executive Officer of San Jose Water Company and
President and Chief Executive Officer of SJW Land Company; (iii) a reduction in
Participant’s rate of base salary or target annual bonus, other than a reduction
in an amount not in excess of fifteen percent (15%) of either his base salary or
the sum of his base salary and target annual bonus pursuant to a uniform
reduction in the base salary or target bonus payable to all senior executives of
the Corporation to which Participant and the Executive Compensation Committee
have mutually agreed and which occurs prior to a Change in Control; (iv) a
change by the Corporation by fifty-five (55) miles or more of the principal
location at which Participant is required to perform Participant’s services
hereunder or (v) a material breach by the Corporation of any of its obligations
under its restated employment agreement with Participant dated December 9, 2008
(as amended from time to time or any successor agreement) which remains uncured
for more than thirty (30) days following Participant’s written notice to the
Board in which Participant specifically identifies the material breach which has
occurred.

41

--------------------------------------------------------------------------------



O.Measurement Period shall mean the period specified herein over which the
attainment of the Performance Objective is to be measured as specified under
Paragraph 1.
P.1934 Act shall mean the Securities Exchange Act of 1934, as amended.
Q.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
R.Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
S.Permanent Disability shall mean Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.
T.Performance Objective shall mean the attainment of the return on equity
objective set forth in attached Schedule I, as calculated over the Measurement
Period.
U.Plan shall mean the Corporation’s Long Term Incentive Plan.
V.Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
W.Qualifying Change in Control shall mean the date on which there occurs a
Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.
X.Separation from Service shall mean Participant’s cessation of Employee status
by reason of his death, retirement or termination of employment. Participant
shall be deemed to have terminated employment for such purpose at such time as
the level of his bona fide services to be performed as an Employee (or as a
consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he rendered
as an Employee during the immediately preceding thirty-six (36) months. Solely
for purposes of determining when a Separation from Service occurs, Participant
will be deemed to continue in “Employee” status for so long as he remains in the
employ of one or more members of the Employer

42

--------------------------------------------------------------------------------



Group, subject to the control and direction of the employer entity as to both
the work to be performed and the manner and method of performance. “Employer
Group” means the Corporation and any Parent or Subsidiary and any other
corporation or business controlled by, controlling or under common control with,
the Corporation, as determined in accordance with Sections 414(b) and (c) of the
Code and the Treasury Regulations thereunder, except that in applying Sections
1563(1), (2) and (3) of the Code for purposes of determining the controlled
group of corporations under Section 414(b), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in such sections and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses that are under
common control for purposes of Section 414(c), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in Section 1.4.14(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
Y.Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the Board or a consultant or independent advisor. Participant shall be
deemed to cease Service immediately upon the occurrence of either of the
following events: (i) Participant no longer performs services in any of the
foregoing capacities for the Corporation (or any Parent or Subsidiary) or (ii)
the entity for which Participant performs such services ceases to remain a
Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity. Service as an
Employee shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that the following special provisions shall be in effect for any such leave:
(i)     Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)- month period
of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)     Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.
(iii)     Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.

43

--------------------------------------------------------------------------------



Z.Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.
AA.Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
BB.     Target Shares shall mean number of shares specified in the Target Number
of Shares section under Paragraph 1.
CC.    Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Corporation in connection with the issuance of
those vested shares (or any other property).



44

--------------------------------------------------------------------------------



SCHEDULE I
PERFORMANCE OBJECTIVE


The Performance Objective which must be attained for the Award to vest shall be
a certified return on equity to the Corporation’s shareholders over the
Measurement Period of [____]%.
For such purpose, the return on equity (“ROE”) shall be determined pursuant to
the following formula:
ROE =
Adjusted Net Income
Adjusted Average Shareholders’ Equity



Where:
“Adjusted Net Income” means the Corporation’s net income (as measured in
accordance with U.S. generally accepted accounting principles (“GAAP”)) for the
Measurement Period, adjusted to eliminate bonus or incentive compensation costs
and expenses associated with awards to officers of the Corporation (or any
Parent or Subsidiary) of cash-based awards made under the Plan, the
Corporation’s Executive Officer Short-Term Incentive Plan, or other cash-paid
bonus or incentive compensation plans or arrangements of the Corporation or any
Parent or Subsidiary (such costs and expenses, the “Incentive Compensation Costs
and Expenses”).
“Adjusted Average Shareholders’ Equity” means an amount equal to one-half (1/2)
of the sum of (i) the total shareholders’ equity as of the end of the most
recent fiscal year of the Corporation ending prior to the commencement of the
Measurement Period, as reported in the Corporation’s annual report filed with
the U.S. Securities and Exchange Commission and adjusted to eliminate the
effects of the Incentive Compensation Costs and Expenses for such fiscal year,
plus (ii) the total shareholders’ equity as of the end of the Measurement Period
(as measured in accordance with U.S. GAAP) and adjusted to eliminate the
Incentive Compensation Costs and Expenses for the Measurement Period.
No later than the last business day of February in the calendar year immediately
following the completion of the Measurement Period, the Executive Compensation
Committee shall certify whether the Performance Objective was attained during
the Measurement Period.







45